Cite as 2013 Ark. App. 633

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-13-500


                                                 Opinion Delivered   November 6, 2013
CLIFF ERNEST CONTANT
                   APPELLANT
                                                 APPEAL FROM THE ARKANSAS
V.                                               WORKERS’ COMPENSATION
                                                 COMMISSION
                                                 [NO. G103936]
RETENTION MANAGEMENT
SERVICES; MARLIN TRANSIT, INC.;
and DEATH & PERMANENT TOTAL
DISABILITY FUND
                     APPELLEES                   AFFIRMED



                        ROBERT J. GLADWIN, Chief Judge


       This appeal follows the February 12, 2013 decision of the Workers’ Compensation

Commission (Commission) that affirmed the August 2, 2012 opinion of the Administrative

Law Judge (ALJ) awarding appellant, Cliff Contant, wage-loss disability benefits in an amount

equal to a seventeen-percent impairment in addition to the eight-percent anatomical

impairment rating assigned to the body as a whole.1 Contant argues that substantial evidence

does not support the Commission’s decision. We find no error and issue this memorandum

opinion affirming the Commission’s decision. See In re Memorandum Opinions, 16 Ark. App.
301, 700 S.W.2d 63 (1985).



       1
        Appellees filed a notice of cross-appeal from the ALJ’s opinion but did not pursue
their cross-appeal from the Commission’s opinion.
                                 Cite as 2013 Ark. App. 633

       Memorandum opinions may be issued in any or all of the following cases:

       (a) Where the only substantial question involved is the sufficiency of the evidence;

       (b) Where the opinion, or findings of fact and conclusions of law, of the trial court
       or agency adequately explain the decision and we affirm;

       (c) Where the trial court or agency does not abuse its discretion and that is the only
       substantial issue involved; and

       (d) Where the disposition of the appeal is clearly controlled by a prior holding of this
       court or the Arkansas Supreme Court and we do not find that our holding should be
       changed or that the case should be certified to the supreme court.

Id. at 302, 700 S.W.2d at 63.

       This case falls squarely within categories (a) and (b). The only substantial question on

appeal is whether the Commission’s decision was supported by sufficient evidence. The

Commission’s opinion, which we affirm, adequately explains its decision.

       It is the Commission’s duty, not ours, to make credibility determinations, to weigh

the evidence, and to resolve conflicts in the medical testimony and evidence. Jaramillo v. Sys.

Contracting, 2012 Ark. App. 200. We therefore affirm the Commission’s decision by

memorandum opinion pursuant to sections (a) and (b) of our per curiam, In re Memorandum

Opinions, supra.

       Affirmed.

       PITTMAN and WOOD, JJ., agree.

       Walker, Shock & Harp, PLLC, by: Eddie H. Walker, Jr., for appellant.

       Worley, Wood & Parrish, P.A., by: Melissa Wood, for appellees.




                                              2